        Case 3:20-cv-02731-VC Document 895 Filed 12/19/20 Page 1 of 3




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (CA SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    NOTICE OF ERRATA
MENDOZA JERONIMO, CORAIMA
YARITZA SANCHEZ NUÑEZ, JAVIER                    JUDGE VINCE CHHABRIA
ALFARO, DUNG TUAN DANG, JUAN JOSE
ERAZO HERRERA, RAJNISH RAJNISH, and
WILLIAN MATIAS RAUDA,

       Petitioners-Plaintiffs,

        v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,


              Respondents-Defendants.
        Case 3:20-cv-02731-VC Document 895 Filed 12/19/20 Page 2 of 3




BREE BERNWANGER* (NY SBN 5036397)       MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                  mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)             COOLEY LLP
hrodarte@lccrsf.org                     101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                  San Francisco, CA 94111
CIVIL RIGHTS OF                         Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                  Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                 TIMOTHY W. COOK
Telephone: (415) 814-7631               (Mass. BBO# 688688)*
                                        tcook@cooley.com
JUDAH LAKIN (SBN 307740)                FRANCISCO M. UNGER
judah@lakinwille.com                    (Mass. BBO# 698807)*
AMALIA WILLE (SBN 293342)               funger@cooley.com
amalia@lakinwille.com                   COOLEY LLP
LAKIN & WILLE LLP                       500 Boylston Street
1939 Harrison Street, Suite 420         Boston, MA 02116
Oakland, CA 94612                       Telephone: (617) 937-2300
Telephone: (510) 379-9216               Facsimile: (617) 937-2400
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

Attorneys for Petitioners-Plaintiffs
*Admitted Pro Hac Vice
           Case 3:20-cv-02731-VC Document 895 Filed 12/19/20 Page 3 of 3




                                     NOTICE OF ERRATA


    1. Plaintiffs respectfully submit this notice of errata regarding the December 18, 2020

declaration of Kelly Engel Wells. See ECF 894-3.

    2. The declaration erroneously states that two class members were being housed together in

a two-person cell on the “old” side of Yuba County Jail, see id. at ¶ 6. In fact, the two class

members were being held together in a four-person cell on the “old” side of the jail. See attached

Supplemental Declaration of Kelly Engel Wells. Plaintiffs apologize to Defendants and the Court

for this error.

                                                      /s/ Kelly Engel Wells

                                                      Kelly Engel Wells




                                                  1
